Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakar (US 6,606,234) in view of JP-200375397-A, hereinafter JP’397.
Regarding claims 1 and 3, Divakar discloses a ceramic mixture comprising: oxide ceramic particles (Col. 5, Lines 30-35) (Note: the ceramic may be formed of Aluminum Oxide; Al2O3); bum-off particles that are burned off at a temperature lower than a firing temperature of the oxide ceramic particles (Col. 8, Ln 66-Col. 9, Ln 14) (Note: the burn-off particle may be formed of polymethylmethacrylate; PMMA); and a firing aid that melts at a temperature lower than the firing temperature (Col. 5, Lines 35-44) (Note: the porous region can further include one or more components such as for example, additives, sintering aids or bonding agents, such as yttrium oxide; Y2O3).  Divakar further discloses wherein the porosity and average pore size employed can vary depending on the chuck design and/or application of a particular chuck.  In one embodiment, the porosity of porous region 40 is in a range of between about 10% and 
Divakar further does not disclose wherein ceramic mixture is in the form of a paste.  JP’397 discloses wherein a ceramic paste 19 is used to fill a gap [0005] (See Figure 6).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Divakar, in view of JP’397, such that the ceramic is in the form of a paste in order to easily fill the conduits with ceramic during production of the chuck.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakar (US 6,606,234) in view of JP-200375397-A, hereinafter JP’397, further in view of JP-200483371-A, hereinafter JP’371.
Regarding claim 2, Divakar, as modified by JP’397, discloses the ceramic mixture of claim 1 as set forth above.  Divakar does not disclose wherein an average particle size of the bum-off particles is greater than an average particle size of the oxide ceramic particles.  JP’371 discloses a ceramic including burn-off particles and oxide ceramic particles wherein the average particle size of the burn-off particles is greater than an average particle size of the oxide ceramic particles [0015].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Divakar, in view of JP’371, such that the average particle size of the burn-off particles is greater than an average particle size of the oxide ceramic particles in order to achieve the appropriate gas conductance through porous regions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakar (US 6,606,234).
Regarding claim 4, Divakar discloses a porous body 40 comprising: oxide ceramic particles (Col. 5, Lines 30-35) (Note: the ceramic may be formed of Aluminum Oxide; Al2O3); and a firing aid binding the oxide ceramic particles (Col. 5, Lines 35-44) (Note: the porous region can further include one or more components such as for example, additives, sintering aids or bonding agents, such as yttrium oxide; Y2O3). Divakar further discloses wherein the porosity and average pore size employed can vary depending on the chuck design and/or application of a particular chuck.  In one embodiment, the porosity of porous region 40 is in a range of between about 10% and about 60% and preferably in a range of between about 30% and about 50% (Col. 5, Ln 64- Col. 6, Ln 4).  Divakar further discloses wherein design parameters such as, for .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakar (US 6,606,234) in view of Jinbo (US 2015/0121824).
Regarding claim 5, Divakar discloses an electrostatic chuck comprising: a base 12 including a through hole 38, the base being configured to attract and hold a substrate; and a porous body 40 in the through hole 38, the porous body including oxide ceramic particles as a principal component (Col. 5, Lines 30-35) (Note: the ceramic may be formed of Aluminum Oxide; Al2O3), the porous body 40 including pores that form a gas passage.  Divakar further discloses wherein the porosity and average pore size employed can vary depending on the chuck design and/or application of a particular chuck.  In one embodiment, the porosity of porous region 40 is in a range of between about 10% and about 60% and preferably in a range of between about 30% and about 50% (Col. 5, Ln 64- Col. 6, Ln 4).  Divakar further discloses wherein design parameters such as, for example, the porosity pore size and volume of the porous regions can be 
Divakar does not disclose wherein the oxide ceramic particles are spherical.  Jinbo discloses the usage of spherical ceramic particles in the formation of a ceramic [0145].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Divakar, in view of Jinbo, such that the ceramic particles are spherical since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 6, Divakar discloses a substrate fixing device comprising: a baseplate 42; and the electrostatic chuck 12 as set forth in claim 5, the electrostatic chuck being on the baseplate 42 (See Figure 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakar (US 6,606,234) in view of Jinbo (US 2015/0121824), further in view of JP-200483371-A, hereinafter JP’371.
Regarding claim 7, Divakar, as modified by Jinbo, discloses the electrostatic chuck of claim 5 as set forth above.  Divakar does not disclose wherein an average size of the pores is greater than an average size of the spherical oxide ceramic particles.  JP’371 discloses a ceramic including burn-off particles and oxide ceramic particles wherein the average particle size of the burn-off particles (and therefore the average size of the pores) is greater than an average particle size of the oxide ceramic particles [0015].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Divakar, in view of JP’371, such that the average particle size of the burn-off particles is greater than an average particle size of the oxide ceramic particles in order to achieve the appropriate gas conductance through porous regions.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10/14/20, with respect to the rejection(s) of claim(s) 1-7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Divakar (US 6,606,234), Jinbo (US 2015/0121824), JP-2004883371-A, and JP-200375397-A/

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722